JUSTICE COMPTON
delivered the opinion of the Court.
In this appeal, we must construe Code § 63.1-248.5:1(C). The statute deals with the report of investigation prepared by a local *402department of social services following receipt of information or allegation of child abuse or neglect.
Subsection (C) provides:
“Any person who is the subject of an unfounded report or complaint made pursuant to this chapter who believes that such report or complaint was made in bad faith or with malicious intent may petition the circuit court in the jurisdiction in which the report or complaint was made for the release to such person of the records of the investigation. Such petition shall specifically set forth the reasons such person believes that such report or complaint was made in bad faith or with malicious intent. Upon the filing of such petition, the court shall request and the department shall provide to the court its records of the investigation for the court’s in camera review. The petitioner shall be entitled to present evidence to support his petition. If the court determines that there is a reasonable question of fact as to whether the report or complaint was made in bad faith or with malicious intent and that disclosure of the identity of the complainant would not be likely to endanger the life or safety of the complainant, it shall provide to the petitioner a copy of the records of the investigation. The original records shall be subject to discovery in any subsequent civil action regarding the making of a complaint or report in bad faith or with malicious intent.”
In June 1997, appellee John Joseph Kennedy, Jr., filed a petition against appellant Gloucester County Department of Social Services pursuant to the foregoing statute. The petitioner, apparently a nonresident of Virginia, alleged that he is the father of a daughter bom in 1994 who is in the custody of the child’s mother in Gloucester County. The father further alleged that the mother had made his visitation with the child “very difficult” and, at times, had refused to allow visitation.
The father also alleged that “someone, believed to be the natural mother, her live-in boyfriend or someone on their behalf,” had made a complaint to the department alleging that he had sexually molested his daughter. The father further alleged that the department, after investigation, concluded the complaint of child abuse was “ ‘not founded.’ ”
*403In addition, the father asserted the complaint against him was made without any basis and in bad faith or with malicious intent in order to damage his relationship with his daughter so as to prevent his visitation with her. He asked the court below to require the department to release to him an unaltered copy of the complaint that initiated the investigation and to provide a copy of all its records pertaining to the investigation to the court for in camera review.
Responding, the department generally denied the father’s allegations, although it admitted the investigation revealed the complaint of child abuse was “ ‘not founded.’ ” Following a hearing, at which only argument of counsel was presented, the trial court ordered the department, over its objection, to submit the file related to the complaint for the court’s in camera review.
During a second hearing, the trial court considered only argument of counsel and ordered the department, over its objection, to provide its investigative records pertaining to the complaint to counsel for the father. The court found, after an in camera review of the records, “that there is a reasonable question of fact as to whether the child protective service complaint was made in bad faith or with malicious intent and that disclosure of the identity of the complainant would not be likely to endanger the life or safety of the complainant.” The department appeals, the trial court having stayed execution of its order pending appeal.
On appeal, the department contends the trial court “committed reversible error by making findings and reaching a decision without benefit of any evidence.” Elaborating, the department says: “There can be no argument... the trial court concluded that presentation of evidence was not required by the Petitioner in order to grant the prayer of his Petition, namely that the Department of Social Services was required to turn over its entire file to him.” Continuing, the department argues that the trial court’s “sole basis” for granting the father’s petition was because of the court’s in camera review of the department’s file. According to the department, this was an abuse of discretion because the trial court disregarded settled rules of civil procedure that provide for presentation of evidence when the pleadings raise questions of fact.
The department also contends the trial court disregarded rules of statutory construction because the statute in issue “contemplates that an evidentiary hearing of some sort will be conducted.” We do not agree with the department’s contentions.
*404This statute is plain and unambiguous. In clear language, the General Assembly has created a summary procedure to enable a person wrongfully accused of child abuse or neglect to obtain the details of the accusation from the local social services department that investigated the ill-founded charge.
If a person is the subject of an “unfounded report” of child abuse or neglect, the statute permits filing of a petition containing an allegation, with supporting “reasons,” of bad faith or malicious intent. That was done in this case. Further, the statute provides that, upon filing of such a petition, the trial court “shall request” and the department “shall provide” its records of investigation for the court’s in camera review. That was properly done in this case, and the court reviewed the investigative file in camera.
Further, the statute provides: “The petitioner shall be entitled to present evidence to support his petition.” Clearly, the petitioner has the right, but is not required, to present evidence.
However, consistent with the summary nature of the proceeding as contemplated by the statute, nowhere is the department given the right to present evidence. Contrary to the department’s argument, the statute does not require an “evidentiary hearing of some sort.” When, as here, disclosure of records of a government agency is involved, the legislature has the prerogative to establish a special statutory procedure for their disclosure that varies from ordinary rules of civil procedure regarding presentation of evidence.
The statute goes on to authorize the trial court to determine from its review of the records of investigation whether the complaint “was made in bad faith or with malicious intent and that disclosure of the identity of the complainant would not be likely to endanger the life or safety of the complainant.” The trial court made these findings, based upon its in camera review.
We have examined in camera the investigative file, which is a part of the appellate record, and have determined there is credible information in the file to support the trial court’s findings.
Thus, we hold the trial court properly applied the statute and correctly ordered the department to provide the father with a copy of the records in question. Consequently, the judgment below will be

Affirmed.